Title: To George Washington from William Heath, 28 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point, Feb. 28. 1781.
                        
                        I am honored with yours of yesterday. Am happy to hear that the prospect of a supply of provisions is so
                            favorable. The fatigue-men, and if possible, six carpenters shall be sent the day after to morrow, to work on the logs
                            above Newburgh.
                        I some days since reduced the troops on the lines from two to one hundred rank and file; and in consequence
                            of your pleasure, signified in yours of the 23d, I gave orders for reducing them to fifty rank and file. I have this day
                            had a Committee from the inhabitants below, representing the great danger to which they must be exposed, in case the
                            detachment is reduced to fifty men, as in such case Colo. Delancey will venture with his corps to ravage Crompond
                            & it’s vicinity at present full of cattle, grain, &c. This will oblige the inhabitants friendly to our
                            cause, to remove further back, consequently the travelling by King’s ferry will become unsafe. They request, that if after
                            all that is said, the detachment must be reduced to fifty men, that the hundred may remain until they can address the
                            Legislature now sitting at Albany to raise a body of militia for their defence. I think Major Maxwell may remain where he
                            is, with a hundred men, without any hazard to these posts, as he is at all times ready to move and can reach this place as
                            soon or sooner than the enemy by land, or in case they come by water, before they can pass the points
                            and debark. It will cover the country, give protection and quiet to the inhabitants and their property, render travelling
                            safe by King’s ferry, and save the expence of raising a corps of militia. If your Excellency approves of it, he shall
                            remain; if not, the detachment shall be reduced to fifty rank and file. Major Maxwell has orders in case the enemy come up
                            in force either by land or water to repair to this place with all possible despatch,with his whole detachment.
                        Justice Honeywell informs me that a man came up from Philips’ the last night, who reports that there is great
                            confusion in New York, both among the soldiery and inhabitants—that it was said,six regiments were to embark last
                            thursday, their destination not known—that it was reported in the city, that a fleet of French merchant men had arrived in
                            Chesepeak, but that they dared not go up, on account of Arnold’s being above, but the consternation and confusion indicated
                            something more formidable than Merchant men—that it was said the Hessians were to do the duty in the lines at Kings
                                bridge—all Delancy’s corps were called into Morrisania, &c. I have the honor to be, With the
                            highest respect, Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                        
                            P.S. We have several soldiers taken down with the small pox; they will be removed, and all possible
                                care taken to prevent a spread of the infection. Two or three persons who are supposed to have taken it, I have
                                permitted to be inoculated—the latter are of the Connecticut line.
                        
                        
                            W.H.
                        
                    